

114 S219 IS: Hyde Amendment Codification Act
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 219IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit the expenditure of Federal funds for abortions, and for other purposes.1.Short titleThis Act may be cited as the Hyde Amendment Codification Act.2.Prohibiting Federally
 funded abortionsTitle 1 of the United States Code is amended by adding at the end the following new chapter:4Prohibiting
				Federally funded abortions301.Prohibition on
				funding for abortions(a)In
 generalNo funds authorized or appropriated by Federal law, and none of the funds in any trust fund to which funds are authorized or appropriated by Federal law, shall be expended for any abortion.(b)Health benefits
 coverageNo funds authorized or appropriated by Federal law, and none of the funds in any trust fund to which funds are authorized or appropriated by Federal law, shall be expended for health benefits coverage that includes coverage of abortion.302.Treatment of
				abortions related to rape, incest, or preserving the life of the
 motherThe limitations established in sections 301 shall not apply to an abortion—(1)if the pregnancy is the result of an act of rape or incest; or(2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed..